EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Examiner’s Amendment mailed 08/08/22, please make the following changes.
IN THE CLAIMS:
(3) In claim 10, lines 1-2, after “wherein”, before “the”, delete “at least one among the first resin layer and”.
(9) In claim 21, line 2, after “inhibitor”, before “is”, insert "of the first resin layer and the second resin layer".

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Conlee Tercenio on 08/15/22.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In light of the IDS filed 08/01/22, the present claims are further allowable over Ohmoto et al. (U.S. Patent No. 10,654,250) for the following reasons:
Ohmoto et al. teaches all of the claimed limitations of independent claim 1 except the specific difference in infrared ray transmittance.
However, in light of Applicant’s proper submission of a Statement of Common Ownership and certified English translations of the foreign priority documents, Ohmoto et al. is not applicable under either 35 USC 102(a)(1) or 35 USC 102(a)(2).
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787